DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Response to Arguments
	Applicant’s arguments with respect to Claim 22 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended independent Claim 22  to recite a work molding system that includes a movable mold and a fixed mold. It now has the following features:
(a) the formed work is vacuum-molded using the movable mold, and 
(b) as a result of resin being supplied into a cavity having a recessed shape formed between the movable mold and a fixed mold, resin injection molding is performed on the front surface of the formed work that has been vacuum-molded using the movable mold. 
	The applicant states that this combination of feature (a) and (b) makes it possible to perform vacuum molding and injection molding in the same mold.
	Examiner provides new grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momono (US 2014/0339727) in view of Damo (US 2006/0035090), both of record, and further in view of Suga (US 2009/0022963).
	Regarding Claim 22, Momono discloses a work molding system for producing a molded article by molding a work (Fig. 1 abstract), the system comprising: 
	a work forming device configured to form a work (Fig. 1 paragraph [0025] sheet heating part – 30…configured to heat the sheet – S); 
	a molding device configured to perform molding of a formed work formed by the work forming device (Fig. 1 paragraph [0033] fixed mold – 155 and …movable mold – 156 …correspond to a product to be molded...); and 
	a conveying device configured to convey the formed work formed by the work forming device (Fig. 1 paragraph [0025] ejector – 200 …configured to transfer the sheet  - S and molded article – Q between the sheet heating part – 30 and the injection molding machine – 100) from the work forming device to the molding device  wherein 
	the conveying device includes a holding member for holding the formed work formed by the work forming device (Fig. 3 paragraph [0034] ejector includes… a pair of holding mechanisms – 230 and 240) and a molded article molded from the formed work by the molding device (Fig. 5 paragraph [0025] …configured to convey the molded article – Q), and a movement mechanism for moving the holding member (Fig.4 paragraph [0041]…the holding mechanism – 230 is moved along the guide – 220), and 
	the holding member includes a work holding part configured to hold (Fig. 3 paragraph [0041] delivers the sheet – S to the holding hand – 232)  and heat the formed work formed by the work forming device (Fig. 4 paragraph [0025] …configured to hold and transfer the sheet – S.. the sheet (sheet-shaped insert member) S is a sheet-shaped thermoplastic prepreg), and a molded article holding part configured to hold the molded article molded from the formed work by the molding device (Figs. 3-5 paragraph [0045] …the holding mechanism – 240 is moved to the delivery position – 222 and the transfer robot – 500 operates to hold the molded article – Q – also see paragraph [0036] the holding mechanism – 230 and the holding mechanism – 240 can be respectively operated independently of each other…).
	However, while Momono uses a conveying device configured to convey the formed work between a sheet heating part and the injection molding machine from the work forming device to the molding device (Fig. 1 paragraph [0025] ejector – 200 …configured to transfer the sheet – S and molded article – Q between the sheet heating part – 30 and the injection molding machine – 100), 
	the sheet heating part is not attached to the conveying device (ejector – 200). 
	Instead, Momono teaches a holding mechanism of the ejector with a holding hand delivers the sheet to a position above a heating position and moved down into a sheet heating part to be heated (Fig. 2 paragraph [0041] delivery position – 222 of the ejector – 200 holding hand – 232 holding mechanism – 230 heating position – 221 sheet heating part – 30) and does not teach that the holding mechanism has a heater attached to it.
	Damo discloses a method and molding apparatus where in a position outside the molding apparatus and before the work forming device (thermoforming operation), a treatment is carried out to heat and pre-form at least a segment of film (paragraph [0002]) whereby in one embodiment the work holding part is composed of a work holding mechanism and heater attached to the work holding mechanism (Figs 2a-2c paragraph [0065] heating assembly – 15 coupled to movement means.. the movement means can also be of the robotic type and allow to transport and handle the heating assembly – 15, with the segment of film – 19 in any position….).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Momono and  Damo whereby a work molding system comprising a holding member including a work holding part composed of a work holding mechanism which is configured to hold and heat the formed work from a work forming device, as taught by Momono, would also consider that this work holding part does not only compose a work holding mechanism but a heater attached to the work holding mechanism also, as disclosed by Damo.
One with ordinary skill in the art would consider this attachment of the heater to the work holding mechanism because thanks to the characteristics of gripping and holding the film this combined work holding mechanism and heater assembly can easily be displaced and transferred from a zone where the segment of film is prepared, to a delivery zone inside the mold in any direction whatsoever (paragraph [0065]).

	However, while Momono discloses that the molding device includes a movable mold and a fixed mold (Fig. 3 paragraph [0032] fixed mold – 155 movable mold – 156), neither Momono or Damo disclose that the formed work is vacuum-molded using the movable mold and that this is followed by resin injection molding performed on the front surface of the formed work. 
	Suga discloses an apparatus and process for a formed work (decorative sheet) that is subjected to vacuum molding followed by injection molding (abs). Suga further discloses a  molding device, which includes a movable mold and a fixed mold (Fig. 2 paragraph [0053] fixed mold – 6 movable mold – 5), and
	that the formed work (Fig. 2 paragraph [0044] decorative sheet – 4 patterned layer – 2 layer formed by a method...) is vacuum-molded (Fig. 2 paragraph [0051] vacuum molding method  decorative sheet – 4 adhered to the inner surface of the depression of the vacuum mold for injection molding...) using the movable mold (Fig. 2 paragraph [0051] is molded into the three-dimensional shape that agrees with the cavity-forming surface – 7 of a movable mold – 5 ...), and 
	as a result of resin being supplied into a cavity having a recessed shape formed between the movable mold and the fixed mold, (Fig. 2 3 fixed mold -6 and the movable mold – 5 are closed to form single or plural cavities surrounded with the cavity-forming surfaces  - 7 of the fixed mold and movable mold – 5...), resin injection molding is performed on the front surface of the formed work that has been vacuum-molded using the movable mold (Fig. 3 paragraph [0054] molding resin in a molten state is injected into the cavity to solidify the molding resin and simultaneously to integrate and adhere the decorative sheet- 4  having been integrated and adhered to the surface of the molding resin...).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the Momono/Damo combination with Suga where a work molding system for a formed work with a conveying device and a holding member with a work holding part and heater and with a molding device including a movable and a fixed mold would additionally include the feature of a formed work being vacuum-molded using the movable mold followed by resin injection molding performed on the surface of the vacuum-molded formed work. 
	This is an advantageous feature because vacuum-molding followed by injection molding simultaneously integrates and adhere the formed work to the surface of the molding resin, the formed work can be prevented from suffering warpage (See Fig. 4 example) creating a reduction in defective molded articles, improvement in yield and reduction in costs (paragraph [0048]).

	Regarding Claim 25, the combination of Momono, Damo and Suga disclose the work molding system according to Claim 22 and Momono further discloses wherein the movement mechanism of the conveying device comprises an articulated robot (Fig. 2 paragraph [0035] …guide- 220 includes…delivery position (sheet delivery position…molded article delivery position) – 222 where the sheet – S or the molded article – Q is delivered between the heating position – 221 and the transfer robot – 500…). 

	Regarding Claims 26 and 27, the combination of Momono, Damo and Suga disclose the work molding system according to Claim 22 and Momono further discloses wherein the work holding part of the holding member of the conveying device holds the formed work by vacuum suction or wherein the molded article holding part of the holding member of the conveying device holds the molded article by vacuum suction (Fig. 2 paragraph [0038] robot main body – 510 chuck – 520 may be either of a pinching chuck and/or a vacuum chuck, as long as it can hold the sheet – S and/or the molded article – Q).

2.	Claims 23-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Momono (US 2014/0339727), Damo (US 2006/0035090), both of record, and Suga (US 2009/0022963) as applied to Claim 22 above, and further in view of Yamazaki (US 5,800,759), of record.
Regarding Claim 23, the combination of Momono, Damo and Suga disclose all the limitations of Claim 22 but do not disclose that the molding device performs vacuum molding along with the resin injection molding of the formed work. 
Yamazaki teaches a method and apparatus for producing insert molded articles whereby an insert material is preformed to correspond in shape to the cavity formation face of the male or female die of an injection molding machine (3:22-26), wherein the molding device performs vacuum molding (Figs. 7A, 7B 7:19-22 vacuum molding means) and resin injection molding of the formed work formed by the work forming device (Fig. 5 9:16-20 resin injection port – 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Momono, Damo and Suga to incorporate the disclosure of Yamazaki whereby a work molding system comprising a work forming device and a molding device configured to perform molding of the formed work by the work forming device would also consider that this molding device  preforms vacuum molding and resin injection molding of the formed work, as disclosed by Yamazaki. 
One with ordinary skill in the art would do so because with the presence of projection parts within the die, the vacuum suction means sucking through the holes, the central part of the patterned insert material is hardly stretched, so that an ink layer of the central part is prevented from being deformed or damaged (7:53-60).

Regarding Claim 24, the combination of Momono, Damo, Suga and Yamazaki disclose all the limitations of Claim 23 and Yamazaki further discloses that the molding device is configured to perform vacuum molding on one surface of the formed work fed to the molding device (Figs. 7A, 7B Col. 7: ll.  22-27 patterned insert material – 7 …is tightly held in touch with the recessed face of the recessed part – 120 of the lower cavity die – 12 through vacuum suction…and then preformed), and to perform resin injection molding on another surface thereof (Col. 10: ll. 7-11 …vacuum suction means….or the like at the rear face of the transfer head – 33 to hold and release the insert molded article – 100).

Regarding Claim 28, the combination of Momono, Damo and Suga disclose all the limitations of Claim 22 but do not disclose the holding member includes a frame portion having a substantially rectangular shape with the work holding part provided on a front surface of the frame portion of the conveying device with the molded article holding part on a back surface of it.
Yamazaki discloses that the holding member of the conveying device includes a frame portion (Figs. 6A-7B Col. 7:ll. 44-52 clamping means – 13, upper and lower frame members having shapes surrounding the periphery of a recessed part – 120 of a lower cavity die- 12)  and the work holding part is provided on a front surface of the frame portion of the conveying device, and the molded article holding part is provided on a back surface of the frame portion (Fig. 24 Col. 12:ll. 42-52 insert material – 7 held by the transfer head – 33; insert molded article – 100 caught by the take-out means – 50 arranged at the rear side of the transfer head – 33). However, Yamazaki is silent as to the frame portion having a substantially rectangular shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Momono, Damo and Suga to incorporate the disclosure of Yamazaki whereby a work molding system comprising a work forming device and a molding device configured to perform molding of the formed work by the work forming device would also consider that this holding device could include a frame portion and that the work holding part is provided on a front surface of the frame portion and the molded article holding part is provided on a back surface of it, as disclosed by Yamazaki. 
One with ordinary skill in the art would be motivated to do so because this allows the transfer to be retracted in order to prepare for the next transfer and the insert molded article can be produced with a high yield ( Col. 13:ll. 18-20; Col. 14: ll. 8-9). 
As to the silence regarding the frame being substantially rectangular, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
 Further, one with ordinary skill in the art  would have selected the shape of a rectangle for the holding member for the purpose of the clamping means and upper and lower frame members having shapes surrounding the periphery of a recessed part which can be used to hold the end part of the insert material therebetween (Col. 6:ll. 44-50).

	Regarding Claim 29, the combination of Momono, Damo and Suga disclose all the limitations of Claim 22 but do not disclose a configuration for causing the work holding part to hold the formed work and a configuration for causing the molded article holding part to be different from each other.  
Yamazaki discloses a configuration for causing the work holding part to hold the formed work and a configuration for causing the molded article holding part to hold the molded article which are different from each other in the holding member of the conveying device (Col. 7:ll. 22-27 patterned insert material – 7 …is tightly held in touch with the recessed face of the recessed part – 120 of the lower cavity die – 12 through vacuum suction…and then preformed) and (Figs. 7A, 7B Col.7: ll. 19-22 vacuum molding means).
 One with ordinary skill in the art would be motivated to consider this because although the insert material is softened at this time by the heat, the portion in contact with the top face of the projecting part of the preforming die tends to be less softened than the portion not in contact with the top face, and therefore, the former portion is also little expanded although the latter portion not in contact with the top face is stretched through vacuum suction. As a result of this, the generation of wrinkles, the positional shift, the deformation or breakage of the ink layers can be effectively prevented (Fig. 7 Col. 14:ll. 26-34).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712